Title: To Thomas Jefferson from Samuel Peters, 1 May 1806
From: Peters, Samuel
To: Jefferson, Thomas


                        
                            Sir,
                            Washington—At Mrs. Kearneys. May 1st. 1806
                        
                        
                             Last February I took the Liberty of addressing a Letter to your Excellency, pointing out my
                            Family Connections & Hopes of future usefulness to the united States under your Patronage, and, I also promised myself
                            the Honor of a personel Interview with you on my arrival in this Capitol—
                        
                             This Honor I have denied myself hitherto, because I have not received Letters from Mr.
                            Monroe, and Genl. Wm. Lyman of London to introduce me to your Excellency and to Mr. Madison, which were promised to be sent
                            last August—
                        
                             I now deprive myself of the Satisfaction of Entering your Palace from another prudential
                            Motive, founded on a Report of an extraordinary Nature; viz
                        
                             “that I have come to America as A Spy from the British and have gained Mr. Samuel Harrison
                            of Vermont to be my assistant.”—
                        
                             I never Suspected Motive & falsehood were Capable of inventing Such a Fancy—!
                        
                             It has been known in Europe & America, that in the last twenty years, I have opposed the
                            British Policy (with Mr. Fox) which has Confused the World and ruined England—
                        
                             The Report has given to me no Harm: but as the Creators of the Report have a Game to play in
                            favour of the Adamic System, I will not assist them in blaspheming your Name & Character in the Newspapers of the
                            Northern States, which verily would be the Case, should I have an Audiance of you—I did not Dream myself of importance
                            enough to have Spies attending me through the united States—yet Such is my Consequence—
                        
                             Gideon Granger Esqr. & Joel Barlow Esqr. know Me. A Recommendation from them I Should
                            value more than all the Virtues ever possessed by the late William Pitt & Associates both in old & new England=“Arsenic has freed England 
                            Tyrant—“a felo de se“
                        
                             The Request I made in my former Letter I Submit again to you in hope & Confidence of
                            gaining your Patronage to my Son & to me according to our Merits & Demerits.
                        
                             When the Floridas are in Possession of Congress a Place may be found for my Son, if not for
                            me; my Son’s Address is—No. 315. Pearl Street. Newyork—
                        
                             I shall depart for Newyork in a day or two with fervent Prayers for your Health and
                            Prosperity in your exalted & difficult Station.
                        
                             Permit me to Say what I beleive (from what) I have heard in Connecticut, Vermont, Newyork
                            New jersey—Pensylvania, delaware and Maryland—that if you refuse being Elected President (the Third Time) of the united
                            States, it will Occasion the greatest Convulsions Which have happened in America Since New England was Settled—
                        
                             Should you & Mr Madison, Mr. Gallatin & Mr Granger retire from public Life, Mr. Fox,
                            Bedford Grey, Whitebread, Sheridan, & Erskine will mourn with your
                  Excellency’s True & faithful Servant,
                        
                            Samuel Peters.
                        
                        
                            N.B. Samuel Harrison Esqr. who has been with me, and implicated as a Spy= is so far from being a foe to
                                America, that he probably will be elected A Representative of Congress, next September from Vermont in Room of Mr.
                                Olin, who means to resign attending Congress after next March—Mr. Harrison is no Adamite—
                            
                                 N.B. The Revd. Mr. Patterson formerly of Annapolis and before that, was Tutor in the College of William & Mary, in Virginia, was totally blind last July in
                                London—He taught me your worth,  twenty five years ago—& your perfect Neglect of me & my Son, will never make me dislike
                                you—or Cause me not to Support your virtues & Policy and Science=made warm & glorious “by Woodwards Election” or
                                “which Christ came and [mingles] in men’s Hearts—”
                        
                        
                             S. P.
                        
                    